Exhibit 10.5

CALPIAN, INC.

NOTE AND WARRANT SUBSCRIPTION AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) made as of the 31st day
of December, 2010 by and between the undersigned subscriber (the “Subscriber”)
and CALPIAN, INC., a Texas corporation (the “Corporation”), having its principal
office at 500 N. Akard Street, Suite 2850, Dallas, Texas 75201.

WHEREAS, the Corporation has placed (or intends to place) up to $2,000,000 of
its secured subordinated promissory notes (the “Senior Secured Notes”) and is
now offering additional Secured Subordinated Promissory Notes (the “Notes”)
under an interim financing (the “Notes Offering”) pursuant to the terms of the
form of Note attached hereto as Exhibit A (the “Note Agreement”) and this
Agreement;

WHEREAS, as an additional inducement to enter into this Agreement, the
Corporation is offering the Subscriber a warrant (“Warrant”) from the
Corporation to purchase Fifteen (15) shares of the Corporation’s Common Stock
for every One Hundred Dollars ($100.00) of the principal amount invested by the
Subscriber under the Note Agreement, exercisable at a price of Two Dollars
($2.00) per share, pursuant to the terms and conditions of the Warrant Agreement
attached hereto as Exhibit B (the “Warrant Agreement”);

WHEREAS, the Subscriber is familiar with the Corporation and its operations and
desires to purchase Notes in the Notes Offering;

NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Purchase and Sale.

(a) Purchase and Sale of Notes. Subject to the terms and conditions of this
Agreement, the Subscriber hereby subscribes for the dollar amount of Notes set
forth on the Subscriber Signature Page to this Agreement at the face amount of
the Notes purchased.

(b) Acceptance. By signing this Agreement and delivering a copy of this
Agreement to the Subscriber, the Corporation hereby accepts the subscription of
the Subscriber.

(c) Subscription Irrevocable. The subscription of the Subscriber is irrevocable.

(d) Closing and Delivery. The closing of the transactions covered by this
Agreement (the “Closing”) shall take place at the offices of the Corporation
located at 500 N. Akard Street, Suite 2850, Dallas, Texas 75201, within ten (10)
days of Subscriber’s execution hereof, or at such other date as shall be
mutually agreed upon in writing by the parties, or this Agreement shall be null
and void and all funds shall be returned.

 

1



--------------------------------------------------------------------------------

(1) At the Closing, the Subscriber will deliver to the Corporation by wire
transfer or check payable in U.S. funds to the Corporation in an amount equal to
the face amount of the Notes subscribed for;

(2) At the Closing, the Corporation will deliver to the Subscriber one or more
fully executed Notes, in the form attached hereto as Exhibit A, in the aggregate
face amount subscribed for by the Subscriber; and

(3) At the Closing, the parties will exchange completed and fully executed
copies of a Warrant, in the form attached hereto as Exhibit B, and the Note
Agreement, attached hereto as Exhibit A, subject to the terms provided in this
Agreement.

2. Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Subscriber that:

(a) Incorporation. The Corporation is a corporation duly organized and validly
existing and in good standing under the laws of the Texas.

(b) Authorization. All corporate action on the part of the Corporation, its
officers and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Corporation under this Agreement and for
the authorization, issuance and delivery of the Notes and Warrant being sold
hereunder has been or will be taken prior to acceptance of this Agreement, and
this Agreement, when executed and delivered to the Subscriber shall constitute a
binding and enforceable obligation of the Corporation.

(c) Validity of Securities. The Notes and Warrant to be purchased and sold under
to this Agreement, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, will be duly and
validly issued.

3. Representations and Warranties by the Subscriber. The Subscriber represents
and warrants, to the Corporation as follows:

(a) The Subscriber is acquiring the Notes and Warrant for the Subscriber’s own
account as principal, for investment and not with a view to resale or
distribution of all or any part of the Notes or Warrant except in accordance
with and as provided for in this Agreement.

(b) Immediately prior to the purchase:

(i) the Subscriber has such knowledge and experience in financial and business
matters that the Subscriber is capable of evaluating the risks and merits of
investment in the Notes; and

 

2



--------------------------------------------------------------------------------

(ii) the Subscriber is able to bear the economic risk of the investment (i.e.,
at the time of investment the Subscriber could afford a complete loss without
hardship).

(c) The Subscriber has been informed as to, and is familiar with, the business
activities of the Corporation. The Subscriber acknowledges that he or she or it
has made the decision to invest in the Note and Warrants solely on the basis of
publicly available information about the Corporation in the Corporation’s
filings with the Securities and Exchange Commission (“SEC”), copies of which may
be accessed on the website of the SEC at www.SEC.gov (the “Public Information”).
The Subscriber acknowledges that and that no officer, director, broker-dealer,
placement agent, finder or other person affiliated with the Corporation has
given Subscriber any information or made any representations, oral or written,
other than as provided in the Public Information, on which Subscriber has relied
upon in deciding to invest in the Note and Warrant, including without
limitation, any information with respect to future operations of the Corporation
or the economic returns which may accrue as a result of the purchase of the Note
and Warrant. The Subscriber acknowledges having been given the opportunity to
review all documents material to an investment in the Notes and Warrant that the
Corporation can provide without unreasonable effort or expense.

(d) The Subscriber has had an opportunity to ask questions of, and receive
answers from, appropriate representatives of the Corporation, including its
officers, concerning the Corporation and its business, and the terms and
conditions of the Offering, and to obtain such additional information as the
Subscriber deems necessary to verify the accuracy and adequacy of the
information the Subscriber has obtained. The Subscriber fully understands that
this Offering has not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) in reliance upon exemptions therefrom, and,
accordingly, to the extent that the Subscriber is not supplied with information
which would have been contained in a registration statement filed under the
Securities Act the Subscriber must rely on the Subscriber’s own access to such
information.

(e) The Subscriber affirms that the Subscriber is an “accredited investor” as
that term is defined and construed pursuant to Rule 501 under the Securities Act
because the Subscriber is one or more of the following (check all that apply):

 

               A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of this purchase exceeds $1,000,000
(excluding the value of the Subscriber’s principal residence);                A
natural person who had an individual income in excess of $200,000 in each of the
two most recent years (or a joint income with spouse in excess of $300,000 in
each of those years) and who reasonably expects to reach the same income level
in the current year;                A trust with total assets in excess of
$5,000,000, not formed for the specific purpose of purchasing the Notes, and
whose purchase is directed by a sophisticated person (as described in applicable
regulations promulgated under the Act);

 

3



--------------------------------------------------------------------------------

 

               A bank or savings and loan association;                A broker
or dealer registered under Section 15 of the Securities Exchange Act of 1934, as
amended;                An insurance company;                An investment
company registered under the Investment Company Act of 1940 or a business
development company (as defined by said Act), or Small Business Investment
Company licensed by the Small Business Administration;                An
employee benefit plan within the meaning of Title I of ERISA and (A) the
investment decision has been made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (B) the plan has total assets in excess of $5,000,000, or (C) the
Plan is a self directed plan and its investment decisions are made solely by
persons who are accredited investors;                A corporation,
Massachusetts or similar business trust, partnership, or organization described
in 501(c)(3) of the Internal Revenue Code of 1986, as amended, and not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;                A director or executive officer of the
Corporation;                An entity all of the investors in which are
“accredited investors.”

(f) The Subscriber affirms that all information that the Subscriber has provided
to the Corporation either directly or indirectly, concerning the Subscriber, the
Subscriber’s financial position and the Subscriber’s knowledge of financial and
business matters is accurate and complete as of the date of this Agreement.

(g) The Subscriber fully understands and agrees that the Subscriber must bear
the economic risk of the Subscriber’s investment in the Notes and Warrant for an
indefinite period of time because, among other reasons, the Notes and Warrant
have not been registered under the Securities Act, and, therefore, they cannot
be sold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act or, in the opinion of counsel acceptable to
the Corporation, an exemption from such registration is available.

(h) The Subscriber understands that no federal or state agency has passed upon
the offering of the Notes or made any finding or determination as to the
fairness of the offering the Notes.

 

4



--------------------------------------------------------------------------------

(i) The Subscriber recognizes that this investment involves a high degree of
risk, and the Subscriber has carefully considered whether an investment in the
Notes and Warrant is appropriate for the Subscriber. The Subscriber understands
that the Notes are Warrant are a suitable investment only for persons who have
substantial financial resources and will have no need for liquidity in their
investment.

(j) If the subscription is being made by a person acting in a representative or
fiduciary capacity, such person has full power and authority to execute and
deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or other entity, has
full right and power to perform pursuant to this Agreement. The undersigned,
will, upon request of the Corporation, furnish the Corporation a true and
correct copy of (1) if the Subscriber is a trust, the trust agreement under
which it is organized, (2) if the Subscriber is a Partnership, the partnership
agreement under which it is organized, and (3) if the Subscriber is a
corporation, the Articles of Incorporation and By-laws and a copy (certified by
the secretary or other authorized officer) of appropriate corporate resolutions
authorizing the specific investment. If the subscription is being made by a
person acting in a representative capacity, the representations and warranties
contained in this Agreement, including specifically and without limitation those
provided for in paragraph 3(e), shall be deemed to have been made on behalf of
the person or persons for whom the undersigned is so purchasing.

(k) The Corporation has not provided to the Subscriber any projections of
operating results, revenues, or profits for use in connection with or reliance
upon this Notes Offering. If the Subscriber has seen any such projections, the
Subscriber understands and agrees that the Subscriber will not rely upon them
for purposes of investing in the Notes and Warrant because, among other reasons,
the timing, sources and amount of funding to be received by the Corporation is
currently uncertain and so that any projections based upon the receipt of such
funding will be inherently unreliable.

(l) Subscriber will keep confidential and not disclose any non-public
information received in connection with the Note and Warrant from the
Corporation or any of its affiliates or principals, except that Subscriber may
disclose such information (i) with the written consent of Corporation, (ii) to
Subscriber’s affiliates and legal counsel for Subscriber and its affiliates,
(iii) to auditors, accounting firms or accountants of Subscriber and its
affiliates as may be required in connection with any audit or other review of
the books and records of any such entity, and (iv) to any parties as may be
required by law, government regulation or order (including without limitation,
any regulation or order of an insurance regulatory agency or body), by subpoena
or by any other legal, administrative or legislative process. Subscriber also
acknowledges and agrees that Subscriber is prohibited from any buying or selling
of the Corporation’s securities on the basis of this material non-public
information until after the information either becomes publicly available by the
Corporation (such as in a Current Report on Form 8-K or in the Corporation’s
10-Q) or ceases to be material, and in no event for at least thirty (30) days
from the date hereof.

 

5



--------------------------------------------------------------------------------

(m) All representations and warranties set forth above or in any other written
statement or document delivered by the Subscriber in connection with the
subscription shall be true and correct in all respects on and as of the date of
this Agreement and as of the date of acceptance, and they shall survive
acceptance and the closing and delivery of the Notes.

4. Indemnification.

(a) Indemnification by Subscriber for misrepresentations. The Subscriber hereby
agrees to indemnify and hold harmless the Corporation and the directors,
officers and professional advisors of the Corporation, from and against any and
all loss, damage, cost, liability or expense, including reasonable attorney’s
fees, due to or arising out of any misrepresentation or breach of any
representation, warranty or covenant of the Subscriber at the time of this
Agreement, and from any representation or warranty of the Subscriber becoming
false or misleading prior to acceptance of the subscription by the Corporation
unless the Subscriber shall have given written notice to the Corporation of such
change prior to acceptance.

(b) Indemnification by Subscriber for meritless claims. The Subscriber hereby
agrees to indemnify and hold harmless the Corporation and its directors,
officers and professional advisors from and against any and all loss, damage,
liability, cost and expense, including reasonable attorney’s fees, incurred in
connection with defending any claim brought for or on behalf of the Subscriber
with respect to investment in the Notes if judgment is rendered by a court of
competent jurisdiction in favor of such indemnified party against the Subscriber
with respect to the matters referred to above.

(c) The foregoing indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of the Subscriber’s Notes. Notwithstanding the
foregoing indemnifications, the Subscriber does not thereby or in any other
manner waive any rights granted to the Subscriber under federal, state, or
provincial securities laws and regulations.

5. Notes and Warrant to be Legended. A restrictive legend in substantially the
following form will be imprinted on the Notes and Warrant and stop transfer
orders or other appropriate instructions to such effect will be maintained
against the transfer of the Notes or Warrant on the transfer records of the
Corporation or its transfer agent:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR “BLUE SKY” LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT AND BLUE SKY LAWS OR AN
EXEMPTION THEREFROM IS AVAILABLE AS ESTABLISHED BY A WRITTEN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY.

 

6



--------------------------------------------------------------------------------

The transfer the Notes and Warrant will only be effected in accordance with the
foregoing legend.

7. Miscellaneous.

(a) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas.

(b) State in which Offered. The Notes are offered to and will be purchased by
the Subscriber in the State of Texas.

(c) Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors, legal
representatives and assigns.

(d) No Assignments. The Subscriber agrees that except as provided herein neither
the Subscriber nor the Subscriber’s legal representatives will sell, assign,
encumber or transfer, in any manner whatsoever, this Agreement or its rights
under this Agreement.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes any prior
understandings, oral or written.

(f) Modification. Any terms of this Agreement may be waived or modified only in
writing, signed by the Corporation and holders of a majority in principal amount
of all Notes issued by the Corporation in the Notes Offering, which waivers or
modifications shall equally modify all Note and Warrant Purchase Agreements
entered into in connection with the Notes Offering.

(g) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or three
(3) days after deposit in the United States Post Office, by registered or
certified mail, addressed to a party at its address hereinafter shown below or
at such other address as such party may designate by ten (10) days advance
written notice to the other party.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one counterpart has been signed by each party and delivered to
the other party, it being understood that each of the parties need not sign the
same counterpart.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has executed this Note and Warrant
Subscription Agreement as of the day and year first above written.

 

CALPIAN, INC.

By:  

 

IN WITNESS WHEREOF, the undersigned has executed this Note and Warrant Purchase
Agreement for $             of Notes of the Corporation on the          day of
                    , 2010.

 

    

  Subscriber’s (and Joint Subscriber’s) Name(s) and

  Residence Address (Please Print or Type)

 

    

 

  Signature of Subscriber     

 

    

 

    

 

       Telephone:                                                              

 

       Taxpayer ID/Social Security No. of Subscriber     

  Mailing address

    (if Different From Residence)

    

 

 

    

 

  Signature of Joint Subscriber (if any)     

 

       Telephone:                                                              

 

    

  Purchaser Representative (if any)

  Taxpayer ID/Social Security No. of Joint Subscriber             

 

  Please indicate manner in which Notes are to be held:                        
Community Property*                              Subchapter S Corporation**
                        Joint Tenancy*                             
Partnership**                         Tenancy in Common*     
                        Trust                         Separate Property     
                        Corporation**                         Individual
Ownership                              Other (Please Indicate)         

 

** If other than calendar year, please state fiscal year end:
                                        

 

8